          Case 1:19-cv-01152-LJV-JJM Document 33 Filed 10/09/19 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

CHRISTINE SARACENI,

                            Plaintiff,

v.                                                            Case No.: 19-CV-1152

M&T BANK CORPORATION,

                       Defendant.
____________________________________________


                      NOTICE OF MOTION TO SHORTEN
                      TIME ON M&T’S MOTION TO SEAL

 Moving Party:          M&T Bank Corporation.

 Directed To:           Plaintiff.

 Date and Time:         As soon as the motion can be heard.

 Place:                 Hon. Lawrence J. Vilardo
                        Robert H. Jackson United States Courthouse
                        2 Niagara Square, Buffalo, New York

 Supporting Papers:     Declaration of Jodyann Galvin, Esq. dated October 9, 2019.

 Relief Requested:      Shortening time on motion to seal to be consistent with this Court’s
                        Order [Dkt. No. 26] setting opposition for October 16, 2019, reply
                        for October 18, 2019, and argument for October 28, 2019 at 10:30
                        a.m.




                                            -1-
         Case 1:19-cv-01152-LJV-JJM Document 33 Filed 10/09/19 Page 2 of 2




Dated:           October 9, 2019


                                      HODGSON RUSS LLP
                                      Attorneys for Defendant M&T Bank Corporation

                                      By:    s/Jodyann Galvin
                                             Jodyann Galvin
                                             Martha Pigott
                                      The Guaranty Building
                                      140 Pearl Street, Suite 100
                                      Buffalo, New York 14202-4040
                                      (716) 856-4000
                                      jgalvin@hodgsonruss.com
                                      mpigott@hodgsonruss.com




                                       -2-




002000.11239 Litigation 15265292v1
